DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response filed on 3/29/2021 has been entered and overcomes the rejections to the claims.

Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a line lights, comprising: a fixed frame having a C-shaped cross sectional structure formed with a closing portion, opposite side walls, and an opening portion, wherein a protruding locking portion for guiding fixation of pieces is formed on inner side of the opposite side walls, and a side mold coupling end is formed at each of the end portions of the opposite side walls; a diffusion plate coupled with the opening portion of the fixed frame; and a pair of side molds each having an L-shaped or T-shaped cross section, wherein an engaging portion is formed on each of the side molds and coupled with each of the end portions of the opposite side walls of the fixed frame, wherein each of the side mold coupling ends and the engaging portions includes protrusions formed therein, the protrusions configured to adjust an insertion depth of the side molds relative to the end portions of the opposite side walls.
Due to their dependency, claims 2-4 and 6-8 are necessarily allowable.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879